Citation Nr: 1412686	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for a disability manifested by chest pain.

2. Entitlement to service connection for a disability manifested by blurred vision.

3. Entitlement to service connection for a disability manifested by neck pain.

4. Entitlement to service connection for an acquired psychiatric disorder.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for coronary artery disease (CAD), status post coronary bypass surgery.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to July 1976, a period of fewer than 90 days.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having a disability manifested by symptoms of blurred vision, neck pain and chest pain (other than CAD), or an acquired psychiatric disorder at any point during the appeal period.

2. Headaches, CAD, hypertension and diabetes mellitus were not manifested in active service and are not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for disabilities manifested by chest pain, blurred vision and neck pain; an acquired psychiatric disorder; headaches; CAD; hypertension; and diabetes mellitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA must notify the claimant of the evidence not of record necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran notice letters in June and July 2008 that fully addressed all notice elements.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent there are private treatment records outstanding, VA made two attempts to obtain records from each provider identified by the Veteran, and notified him in July 2008 of its inability to obtain these records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159.

The Veteran was not provided a VA examination in conjunction with his claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's lay statements alone are insufficient to trigger VA's duty to provide an examination, as he is not competent to relate certain symptomatology to a specific diagnosis or to determine the etiology of a condition, and the Board has found his statements regarding symptomatology are not credible.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  The elements of McLendon have not been satisfied.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this appeal.

All relevant facts have been developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Chest Pain, Blurred Vision, Neck Pain,
Acquired Psychiatric Disorder

The Veteran claims service connection is warranted for disabilities manifested by chest pain (other than CAD), blurred vision and neck pain; and an acquired psychiatric disorder.  However, the Veteran has produced no competent medical evidence indicating he has been diagnosed with any such disability during the course of the instant appeal.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this regard, he has submitted a single record noting a diagnosis of adjustment disorder in May 1988, approximately 20 years before the current appeal period.  In addition, records indicate that while he complained of neck spasms in August 1999, radiographic testing revealed a normal cervical spine.  Complaints of chest pain were noted in 2002 and in 2008, the former incident resolved with a medicine change and the latter spontaneously.  No new diagnosis or comment as to etiology was reported.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2002); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

CAD, Hypertension, Diabetes Mellitus, Headaches

The Veteran also claims service connection for CAD, hypertension, diabetes mellitus and headaches.  While the evidence reveals that the Veteran currently has a diagnosis of these disabilities, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his period of active service.  Service treatment records are absent complaints, findings or diagnoses of any disabilities related to the claimed conditions during service.  

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim as CAD, hypertension and diabetes mellitus are "chronic diseases" under 38 C.F.R. § 3.309(a); however, because the Veteran had less than 90 days of active service, the presumptions for service connection under 38 C.F.R. § 3.303(b), 3.307, and 3.309(a) do not apply in this case.  38 C.F.R. § 3.307(a)(1) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nonetheless, the Board has considered the Veteran's lay statements that he has had such symptomatology since service.  See, e.g., January 2008 statement.  While the Veteran is competent to report these symptoms, the Board finds these statements are not credible.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Private treatment records note the Veteran reported he was first treated for diabetes and hypertension in approximately 1998, and his headaches began in March 2000.  See, e.g., March 2000 Evans Memorial Hospital Physical Examination.  Further, he has denied chest pain on numerous occasions other than the two incidents reported above.  The Board finds it reasonable to conclude that, if the Veteran had experienced chronic symptoms of heart disease, elevated blood pressure and sugar, and headaches for well over 20 years, he would have reported this to his doctors when seeking medical treatment.  Because of the inconsistent, contradictory nature of the Veteran's lay statements, in light of the medical evidence of record, the Board finds that they are not credible with respect to having experienced such symptoms since service.

Further, the significant lapse in time between active service and the first evidence of CAD, diabetes, hypertension and headaches weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has not produced a competent medical opinion establishing an etiological link between his current disabilities and his active service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  Davidson, 581 F.3d 1313.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence of record to support the Veteran's assertion that his CAD, hypertension, diabetes mellitus and/or headaches are etiologically related to his active service.  The absence of any complaints of or treatment for these conditions in service, or a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for CAD, hypertension, diabetes mellitus, and headaches, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a disability manifested by chest pain is denied.

Service connection for a disability manifested by blurred vision is denied.

Service connection for a disability manifested by neck pain is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for headaches is denied.

Service connection for coronary artery disease, status post coronary bypass surgery, is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


